DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on March 9, 2022.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant's arguments, see pg. 12-13, filed March 9, 2022, with respect to prior art rejection of claims 1-30 have been fully considered but they are not persuasive.
A. Applicant’s argument that Zhang et al. does not disclose the claim limitation “reconfiguring one or more channel estimation parameters of the configured set of channel estimation parameters corresponding to at least one available radio frequency spectrum subband of the set of radio frequency spectrum subbands within the bandwidth part, the reconfiguring being based at least in part on the identifying” is not persuasive because Zheng et al. discloses initially configuring a wideband CSI, which is calculated based on CC 1-CC4, at moment T2 and changing the wideband CSI so that it is calculated based on CC 1, CC3-CC4. 

Zheng et al. discloses a terminal initially configuring, at moment T2, a wideband CSI and subband CSI, where the wideband CSI is calculated based on CC1, CC2, CC3, and CC4 (see FIG. 8 and ¶ 144). The terminal, at moment T4, determines that CC2 has not been obtained through contention (see FIG. 8 and ¶ 144). The terminal then reconfigures the wideband CSI by calculating the wideband CSI based on CC1, CC3, and CC4 (see FIG. 8 and ¶ 144). In other words, the terminal reconfigures the wideband CSI (i.e., one or more channel estimation parameters) corresponding to CC1, CC3, and CC4 (i.e., corresponding to at least one available RF spectrum subband) based on determining that CC2 has not been obtained through contention (i.e., based at least in part on the identifying). Therefore, Zheng et al. discloses the claim limitation “reconfiguring one or more channel estimation parameters of the configured set of channel estimation parameters corresponding to at least one available radio frequency spectrum subband of the set of radio frequency spectrum subbands within the bandwidth part, the reconfiguring being based at least in part on the identifying.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-19, 21-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (WO 2019/057073 A1, included in the IDS submitted on October 9, 2020, US 2020/0221325 A1 is cited for translation, “Zheng”).
Regarding claims 1, 15, 29, and 30, Zheng discloses a method for wireless communication at a user equipment (FIG. 8), comprising: 
configuring a set of channel estimation parameters associated with a set of radio frequency spectrum subbands of a bandwidth part in an unlicensed radio frequency spectrum band (at moment T2, a terminal configures CSI reporting, such as wideband CSI and subband CSI, see FIG. 8 and ¶ 144; the wideband CSI is calculated based on CC 1, CC2, CC3, and CC4, and each subband CSI corresponds to CSI 1, CSI 2, CSI 3, and CSI 4, respectively [i.e., a set of channel estimation parameters], see FIG. 8 and ¶ 144; moreover, CSI 1-CSI 4 are associated with CC1-CC4 [i.e., a set of RF spectrum subbands], which are part of 80 MHz BWP in license-exempt [i.e., unlicensed] RF spectrum band, see FIG. 8 and ¶¶ 97, 144); 
identifying, in a transmission opportunity, at least one unavailable radio frequency spectrum subband of the set of radio frequency spectrum subbands within the bandwidth part (for moment T4, the terminal determines that CC2 has not been obtained through contention, see FIG. 8 and ¶ 144); and 
reconfiguring one or more channel estimation parameters of the configured set of channel estimation parameters corresponding to at least one available radio frequency spectrum subband of the set of radio frequency spectrum subbands within the bandwidth part (for moment T4, the terminal reports wideband CSI and subband CSI, where the terminal reconfigures the wideband CSI by calculating the wideband CSI based on CC1, CC3, and CC4 [i.e., at least one available RF spectrum subband], see FIG. 8 and ¶ 144; moreover, the terminal reports CSI 2 that is , the reconfiguring being based at least in part on the identifying (the terminal reconfigures the wideband CSI in response to determining that CC2 has not been obtained through contention, see FIG. 8 and ¶ 144).
Furthermore, regarding claim 15, Zheng discloses an apparatus for wireless communication (a terminal, see FIG. 14), comprising: 
a processor (processor 402, see FIG. 14),
memory coupled with the processor (memory, see FIG. 14); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (the memory stores software programs that are executed by the processor 402, see FIG. 14 and ¶ 238):
reconfigure based at least in part on identifying the at least one unavailable radio frequency spectrum subband (the terminal reconfigures the wideband CSI in response to determining that CC2 has not been obtained through contention, see FIG. 8 and ¶ 144).
Furthermore, regarding claim 29, Zheng discloses an apparatus for wireless communication (a terminal, see FIG. 14), comprising: 
means for configuring (processor 402 executing software programs stored within memory, see FIG. 14 and ¶ 238); 
means for identifying (processor 402 executing software programs stored within memory, see FIG. 14 and ¶ 238); and 
means for reconfiguring (processor 402 executing software programs stored within memory, see FIG. 14 and ¶ 238).
Furthermore, regarding claim 30, Zheng discloses a non-transitory computer-readable medium storing code (a memory stores software programs that are executed by processor 402, see FIG. 14 and ¶ 238) for wireless communication at a user equipment (a terminal, see FIG. 14), the code comprising instructions executable by a processor to (processor 402 executes software programs stored within memory, see FIG. 14 and ¶ 238):
reconfigure based at least in part on identifying the at least one unavailable radio frequency spectrum subband (the terminal reconfigures the wideband CSI in response to determining that CC2 has not been obtained through contention, see FIG. 8 and ¶ 144)
Regarding claims 2 and 16, Zheng discloses performing a channel estimation on the at least one available radio frequency spectrum subband of the set of radio frequency spectrum subbands within the bandwidth part based at least in part on the reconfigured one or more channel estimation parameters (for moment T4, the terminal reports wideband CSI using CC1, CC3, and CC4 based on CSI 1, CS 3, and CSI 4, see FIG. 8 and ¶ 144).
Regarding claims 3 and 17, Zheng discloses determining, in the transmission opportunity, two or more allocated radio frequency spectrum subbands of the set of radio frequency spectrum subbands within the bandwidth part, wherein the two or more allocated radio frequency spectrum subbands are contiguous and adjacent to the at least one unavailable radio frequency spectrum subband within the bandwidth part (for moment T4, CC3 and CC4 are adjacent to CC2, see FIG. 8 and ¶ 144), 
wherein reconfiguring the one or more channel estimation parameters of the configured set of channel estimation parameters comprises: 
configuring a common set of channel estimation parameters for the two or more allocated radio frequency spectrum subbands (the terminal reports the wideband CSI for 
Regarding claims 4 and 18, Zheng discloses performing a channel estimation on the two or more allocated radio frequency spectrum subbands of the set of radio frequency spectrum subbands within the bandwidth part based at least in part on the common set of channel estimation parameters for the two or more allocated radio frequency spectrum subbands (the terminal reports the wideband CSI for at least CC3 and CC4 based on at least CSI 3 and CSI 4 for the wideband CSI, see FIG. 8 and ¶ 144).
Regarding claims 5 and 19, Zheng discloses refraining from performing a channel estimation on the at least one unavailable radio frequency spectrum subband within the bandwidth part (for moment T4, the terminal reports CSI 2 that is determined based on the CC2 of the resource obtained through contention at moment T1 [i.e., not obtained at moment T3 or T4], see FIG. 8 and ¶ 144).
Regarding claims 7 and 21, Zheng discloses receiving, from a base station, signaling to indicate the at least one unavailable radio frequency spectrum subband of the set of radio frequency spectrum subbands within the bandwidth part (the terminal receives first indication sent by a network device to determine first frequency resource, where the first frequency resource is a frequency resource that is obtained by the network device through contention, see FIG. 3, 8 and ¶¶ 106, 111, 114; in other words, the network device determines that CC2 is unavailable via contention and indicates to the terminal of the unavailability, see FIG. 3, 8 and ¶¶ 114, 144), 
wherein identifying, in the transmission opportunity, the at least one unavailable radio frequency spectrum subband of the set of radio frequency spectrum subbands within the 
Regarding claims 8 and 22, Zheng discloses receiving a grant including a resource allocation associated with the transmission opportunity (the terminal receives first indication sent by a network device to determine first frequency resource, where the first frequency resource is a frequency resource that is obtained by the network device through contention, see FIG. 3, 8 and ¶¶ 106, 111, 114; in other words, the network device determines that CC1, CC3, and CC4 are available and CC2 is unavailable via contention and indicates to the terminal of the available and unavailable resources, see FIG. 3, 8 and ¶¶ 114, 144); and 
identifying the set of radio frequency spectrum subbands of the bandwidth part based at least in part on the resource allocation (for moment T4, the terminal determines that CC1, CC3, and CC4 have been obtained and CC2 has not been obtained through contention based on the first indication received from the network device, see FIG. 3, 8 and ¶¶ 114, 144).
Regarding claims 9 and 23, Zheng discloses wherein the grant comprises an indication of the at least one unavailable radio frequency spectrum subband within the bandwidth part (the terminal receives first first indication sent by the network device to determine first frequency resource, where the first frequency resource is a frequency resource that is obtained by the network device through contention, see FIG. 3-4 and ¶¶ 106, 111, 114, 116; in other words, the network device determines that CC1, CC3, and CC4 are available and CC2 is unavailable via contention and indicates to the terminal of the available and unavailable resources, see FIG. 3-4 and ¶¶ 114, 116).
Regarding claims 10 and 24, Zheng discloses wherein receiving the grant comprises: 

Regarding claims 11 and 25, Zheng discloses receiving a reference signal prior to an initial slot of the transmission opportunity (the terminal determines first frequency resource [i.e., a frequency resource that is obtained by a network device through contention], by blindly detecting a reference signal in a first time unit and determining the first frequency resource corresponding to the detected reference signal, see ¶ 113); and 
measuring a signal quality associated with the reference signal, wherein identifying, in the transmission opportunity, the at least one unavailable radio frequency spectrum subband within the bandwidth part is based at least in part on the signal quality satisfying a threshold (if a reference signal is detected in a particular CC [i.e., subband], then the terminal determines that the particular CC is part of the first frequency resource, see ¶ 113; if a reference signal is not detected in the particular CC [i.e., signal quality satisfies a threshold condition by being below 
Regarding claims 13 and 27, Zheng discloses wherein the reference signal comprises a wideband (WB) demodulation reference signal (DMRS) (the terminal determines first frequency resource [i.e., a frequency resource that is obtained by a network device through contention], by blindly detecting a reference signal in a first time unit and determining the first frequency resource corresponding to the detected reference signal, see ¶ 113; moreover, the reference signal can be DMRS used in a wideband license-exempt frequency band, see ¶¶ 5, 113).
Regarding claims 14 and 28, Zheng discloses wherein each radio frequency spectrum subband of the set of radio frequency spectrum subbands of the bandwidth part has a separate set of channel estimation parameters (at moment T2, the terminal configures CSI reporting to include CSI 1, CSI 2, CSI 3, and CSI 4 [i.e., a set of channel estimation parameters], see FIG. 8 and ¶ 144; moreover, CSI 1-CSI 4 are associated with CC1-CC4 [i.e., a set of RF spectrum subbands], which are part of 80 MHz BWP in license-exempt [i.e., unlicensed] RF spectrum band, see FIG. 8 and ¶¶ 97, 144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Moon et al. (WO 2018/199685 A1, included in the IDS submitted on October 9, 2020, US 2020/0367242 A1 is cited for translation, “Moon”).
Regarding claims 6 and 20, Zheng discloses wherein reconfiguring the one or more channel estimation parameters of the configured set of channel estimation parameters (for moment T4, the terminal reports CSI 2 that is determined based on the CC2 of the resource obtained through contention at moment T1, see FIG. 8 and ¶ 144).
However, Zheng does not explicitly disclose assigning a null value to one or more log-likelihood ratio (LLR) values associated with one or more subcarriers of the at least one unavailable radio frequency spectrum subband within the bandwidth part.
Moon discloses assigning a null value to one or more log-likelihood ratio (LLR) values associated with one or more subcarriers of the at least one unavailable radio frequency spectrum subband within the bandwidth part (if a particular resource element [i.e., subcarrier] is not to be used [i.e., unavailable], then the particular resource element can be punctured when a wideband DMRS is configured for a terminal, see ¶ 152; accordingly, the terminal can set log likelihood ratio [LLR] values of the particular resource element to 0 [null value], see ¶ 152).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng as taught by Moon, since the .

Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Wu et al. (US 2020/0373993 A1, “Wu”).
Regarding claims 12 and 26, Zheng does not explicitly disclose wherein the signal quality comprises one or more of a signal to noise ratio (SNR), a signal to interference plus noise ratio (SINR), a reference signal received power (RSRP), a received signal strength indicator (RSSI), or a reference signal received quality (RSRQ).
Wu discloses wherein the signal quality comprises one or more of a signal to noise ratio (SNR), a signal to interference plus noise ratio (SINR), a reference signal received power (RSRP), a received signal strength indicator (RSSI), or a reference signal received quality (RSRQ) (a device can determine whether a reference signal is successfully received by determining the reference signal’s RSSI, see ¶ 209).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng as taught by Wu, since the modification, as suggested in ¶ 209 of Wu, substitutes Wu’s use of RSSI measurement to detect a reference signal for Zheng’s signal detection technique, and the result of using RSSI measurement to detect a reference signal of Zheng would have been predictable (i.e., higher RSSI would indicate positive detection of a reference signal, and lower RSSI would indicate negative detection of a reference signal).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474